Title: From George Washington to James Tilghman, 25 May 1769
From: Washington, George
To: Tilghman, James



Sir,
Fairfax County Virginia, May 25th. 1769.

By a Letter which I have lately receivd from Mr William Crawford—who was entrusted with the care & trouble of making some Entrys of Land for me, near the Settlement of Redstone, in the Provence of Pensylvania—I am inform’d, that he met with every civility, and endulgence in the matter, which the Rules of your Office could consistently give—For this Sir, you have my particular acknowledgements—we were both unacquainted with the modes requisite to be pursued; & therefore, any advice and favour, was truely obliging.

He also informs me that the Governor—thrô your means I presume—was pleasd to take some notice of my application; which, as it was an honour I had little reason to expect, it consequently became more polite & condescending in him—true it is, I was anxious of obtaining some little possession in a Country that I have experienced many toils and hardships in; but then, I lookd for nothing more than the common terms; if, on the contrary, the Governor has been pleasd to direct my several Entries to be made in one Survey, the particular Indulgence of it, is entitled to my particular thanks, & I must beg the favour of you to offer them (with my Compliments) accordingly. With very great esteem, I remain Sir, Yr Most Obedt Hble Servt

Go: Washington

